Citation Nr: 1604135	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-19 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for chronic back strain with degenerative disc disease, to include a total rating based on individual unemployability (TDIU) due to the back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1975 to October 1978 and February 1980 to October 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran has relocated during the pendency of this appeal and jurisdiction over the case was transferred to the RO in Winston-Salem, North Carolina.  

The Board remanded this matter for additional development in August 2013.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claim is decided.  When this case was previously before the Board in August 2013, it was remanded for a current examination.  At that time, the Board indicated the prior examination was 6 years earlier and that it was unclear whether the lower extremity nerve manifestations were attributable to the Veteran's lumbar spine disability or his non-service-connected diabetes mellitus.  

Following the most recent remand, the Veteran was assigned a separate disability rating for right lower extremity radiculopathy.  In addition, records have been obtained from the Social Security Administration (SSA).  These records indicate the Veteran was assessed as being unable to perform substantially gainful employment, at least in part, as a result of "severe impairments" resulting from his service connected degenerative disc disease (DDD).  Further, in a statement received in July 2014, the Veteran asserted his back disability rendered him "unemployable."  In this statement, the Veteran indicated he experienced significant functional impairments resulting from the pain associated with his back disability.  He also reported impairments resulting from the medications he has been prescribed for his lumbar spine disability.    

The Board finds the Veteran has clearly raised the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) to the back disability.  The Board observes that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Although the RO granted service connection for several disabilities found to have been proximately caused by the Veteran's service-connected lumbar spine disability in a December 2014 rating decision, the RO denied the Veteran's claim for a TDIU based on his service-connected disabilities because he had failed to provide a VA Form 21-8940.  Although the Veteran has not appealed the denial of a TDIU based on all of the service-connected disabilities, the Board has jurisdiction over the issue of entitlement to a TDIU based on the back disability at issue in this appeal.  See VAOGCPREC 6-96.  The record reflects that the RO has not obtained an opinion addressing the impact of the back disability on the Veteran's ability to work.  This should be done.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or AMC should once again send the Veteran the appropriate form to claim entitlement to TDIU and request him to complete and return it.

3.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to obtain a medical history and assess for all functional impairment resulting from the Veteran's service-connected lumbar strain with degenerative disc disease and from his other service-connected disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

Following a review of the relevant records and lay statements, the examiner should provide an assessment of the functional impairments caused by the above service-connected back disability and the other service-connected disabilities.  In this regard, the examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected disabilities.  Such impairments include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  The examiner must discuss and consider the Veteran's competent lay statements.

In addition, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected lumbar spine strain with degenerative disc disease is sufficient by itself to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  If the examiner is of the opinion that the low back disability is not sufficient by itself to render the Veteran unemployable, the examiner should state an opinion as to whether there is a 50 percent or better probability that all of the Veteran's service-connected disabilities are sufficient by themselves to render the Veteran unemployable.  

A complete rationale should be provided for all proffered opinions. 

4.  The RO or the AMC should also undertake any other indicated development.

5.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.

6.  In addition, if the Veteran is not granted a TDIU based on the service-connected low back disability, the RO or the AMC should adjudicate the issue of entitlement to a TDIU based on all of the service-connected disabilities and inform the Veteran of his appellate rights with respect to the decision.

7.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise warranted.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

